Citation Nr: 1702090	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for residuals of an in-service penile injury.  

2. Entitlement to service connection for a bilateral lower extremity disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.   

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2012, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

In February 2014 the Board remanded the issues on appeal for evidentiary development.  The Board finds there is compliance with the remand. 

While additional evidence has been added to the claims file subsequent to these adjudications, in December 2016, the Veteran submitted a waiver of RO consideration of the additional evidence.  Therefore, the Board can proceed.  


FINDINGS OF FACT

1. The evidence of record shows that the Veteran does not have residuals of an in-service penile injury.  

2. The evidence of record shows that the Veteran's bilateral lower extremity disability is not related to service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of an in-service penile injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, (West 2014); 38 C.F.R. § 3.303(2016).

2. The criteria for service connection for a bilateral lower extremity disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed residuals of an in-service penile injury and a bilateral lower extremity disability.  This examination and its associated report are adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Moreover, in sending the Veteran a letter requesting that he provide sufficient information to obtain records of alleged treatment for residuals of an-service penile injury and a bilateral leg disability the AOJ substantially complied with the Board's February 2014 remand instructions.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the February 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).


In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran claims service connection for residuals of an in-service penile injury and a bilateral lower extremity disability.  Specifically, averring in his August 2009 claim that he injured his leg and penis during parachute jumps in Germany. 

Service treatment records reflect he underwent a circumcision in March 1963 due to congenital phimosis.  His April 1965 separation examination was silent for any findings of a penis injury or a bilateral lower extremity disability.  On his April 1965 report of medical history he checked yes to cramps in legs and yes to swollen or painful joints.  He elaborated that he had swollen and painful joints during school days while playing football and had cramps in legs off and on for the past four years.  His service personnel records reveal he was assigned to an airborne unit in Germany and his DD 214 states he received a parachutist badge.   

Post-service VA treatment records reflect that in April 2008 the Veteran complained of an 11 month history of leg weakness and pain.  "Last June he experienced sudden onset leg weakness after resting from doing yard work, he noticed he could not get up."  The report notes the impression was chronic pain and difficulty with ambulation with possible peripheral vascular disease.  The report commented that examination of the Veteran revealed no leg weakness, straight leg rising was normal bilaterally, and "I am not sure what is causing all the leg discomfort.  It clearly is improving spontaneously but he is still walking with a limp.  I cannot identify a nerve or muscle group that is abnormal today."  A May 2008 VA record notes the Veteran had "[c]hronic pain 2/2 neuropathy vs lumbar spinal stenosis."  

The Veteran was afforded a VA examination in March 2010, in which he reported he jumped out of an airplane and hit a big rock while on active duty in Germany in 1963.  He stated this resulted in a bleeding wound on his penis that required a circumcision.  He also reported he made several other parachute jumps during service and later started having pain in his knees and paresthesias in his feet and lower legs.  He further started having problems with erections in 1972.  The examiner diagnosed the Veteran with erectile dysfunction and opined that it was less likely than not that the Veteran had a chronic condition that would relate to a penile injury during service.  The examiner explained that while the Veteran had an injury to his penis during service and required a circumcision, the condition resolved.  He did not have voiding symptoms and got erectile dysfunction several years following his injury.  

The examiner also found no weakness in the Veteran's legs, mild decrease in touch over both feet, and straight leg raising normal bilaterally and opined that it was less likely than not that paresthesias in the Veteran's feet and lower legs were related to an injury during service.  The examiner explained that the Veteran reported having paresthesias in his feet and lower legs seven to eight years following his in-service injury.  

A June 2011 VA treatment record notes the Veteran had "likely peripheral neuropathy and possible some vascular insuff causing leg pain" [sic].  A July 2014 VA treatment record notes the Veteran had an abnormal neurology study consistent with mild sensorimotor axonal neuropathy and was diagnosed with peripheral polyneuropathy likely due to prior alcohol use.  

In April 2016, the Veteran was afforded a VA examination of his lumbar spine, in which the examiner found the Veteran had mild radiculopathy involving the sciatic nerve in the left lower extremity.  However, the Veteran's lumbar spine is not service-connected, thus service connection on a secondary basis is unwarranted.  


Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claims.  

Initially, as the record does not reflect that the Veteran manifested a disease of the nervous system to a compensable degree within one year of separation from active duty, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.  

While the Board recognizes the Veteran's assertions that he currently has residuals of an in-service penile injury and a bilateral lower extremity disability related to service, he is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There are many different possible genitourinary and neurological medical conditions, and a layperson is not competent to diagnose among them or to provide an etiology as they involve internal disease processes.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for residuals of an in-service penile injury or a bilateral lower extremity disability.  

The Board finds the March 2010 VA examiner's opinion to be of great probative value because the conclusions are supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute these opinions.  Indeed, although the Veteran avers his residuals of a penile injury and bilateral leg pain are the result of injuries in-service, his allegations are not persuasive for the following reasons.  First, with respect to the alleged penile injury, while his service treatment records do show he underwent a circumcision, they explicitly state this was to correct a congenital (i.e., pre-service) condition and make no note of any injury or wound during service.  This is the type of fact that if it had occurred as the Veteran states, it would have been noted in the medical records concerning the circumcision, rather than simply state it was to correct a congenital disorder.  Moreover, the Veteran filed claims for several other disabilities in the 1970s and 1990s, without mentioning these conditions.  If he had, in fact, felt he had such conditions as a result of injuries he now states happened during service, then it is reasonable to expect he would have filed claims for these conditions as well.  His silence on this point weighs heavily against the arguments he now makes of having continuous symptoms since service.  The continuity issue is further refuted by an April 2008 VA treatment record when  he reported an11 month history of leg weakness and pain.  This statement was made prior to filing his claim for compensation, and the fact that he reported 11 months of symptoms rather than 40+ years of symptoms is important.  All this evidence, in totality, weighs against the Veteran's credibility that such disabilities were the result of service.   

In sum, the Board finds the elements of service connection for residuals of an in-service penile injury and a bilateral lower extremity disability have not been met.  Accordingly, service connection for the claimed disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Service connection for residuals of an in-service penile injury is denied.  

Service connection for a bilateral lower extremity disability is denied.  

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


